Order entered November 25, 2019




                                               In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                        No. 05-19-01145-CV

                 YYP GROUP, LTD. AND GEORGE KIMELDORF, Appellants

                                                  V.

                                AARON C. MCKNIGHT, Appellee

                          On Appeal from the County Court at Law No. 2
                                      Dallas County, Texas
                              Trial Court Cause No. CC-19-02682-B

                                              ORDER
           At the request of court reporter LaToya Young-Martinez, we extended the deadline to file

the reporter’s record in this appeal to November 14, 2019. To date, however, the reporter’s

record has not been filed. Because this accelerated appeal cannot proceed without the record, we

ORDER Ms. Young-Martinez to file the reporter’s record no later than December 3, 2019. We

caution Ms. Young-Martinez that failure to comply may result in the Court taking any necessary

steps to ensure the appeal proceeds in a timely fashion, including ordering she not sit until the

reporter’s record is filed.

           We DIRECT the Clerk of the Court to send a copy of this order to the Honorable

Melissa Bellan, Presiding Judge of County Court at Law No. 2; Ms. Young-Martinez; and, the

parties.

                                                        /s/   BILL WHITEHILL
                                                              JUSTICE